Mr. Judge CRITZ
delivered the opinion of the Commission of Appeals, Section A.
This case was appealed from the District Court of Bexar County, Texas, by C. F. Maul. Margaret Williams et al. were appellees in the Court of Civil Appeals. They are defendants in error here. The Court of Civil Appeals dismissed this case and did not pass on its merits. Maul prosecuted writ of error to this court. The writ was granted and on final hearing in this court the judgment of the Court of Civil Appeals was reversed and the cause remanded to that court. Under such a record the costs in this case should have been adjudged against the defendants in error. The adjudication of all other costs should have been left to the Court of Civil Appeals.
The motion to retax costs filed herein by C. F. Maul is granted, and the costs retaxed as above indicated.
Opinion adopted by the Supreme Court January 30, 1935.